Title: Circular to William Stuart, Hiland Crow, and Henry McCoy, 14 July 1793
From: Washington, George
To: Stuart, William,Crow, Hiland,McCoy, Henry


To Mr William Stuart—Hyland Crow—& Henry McKay—as per
margin.

Sir,
Philadelphia 14 July 1793

For all the above Overseers.
It being indispensably necessary that I should have some person at Mt Vernon through whom I can communicate my orders; who will see that these orders are executed; or, if not obeyed, who will inform me why they are not; who will receive the Weekly reports & transmit them; receive money & pay it; and in general to do those things which do not appertain to any individual Overseer. I have sent my Nephew mister Howell Lewis (who lives with me here) to attend to them until I can provide a manager of established reputation in these matters. You will therefore pay due regard to such directions as you may receive from him, considering them as coming immediately from myself. But that you also may have general knowledge of what I expect from you, I shall convey the following view (which I have of the business committed to your charge) as it appears to me, & direct you to

govern yourself by it: as I am persuaded nothing inconsistent therewith will be ordered by Mr Lewis, without authority from me to depart from it.
1st. Altho’ it is almost needless to remark that the Corn ground at the Farm you overlook ought to be kept perfectly clean & well ploughed—yet, because not only the goodness of that Crop depends upon such management; but also the wheat crop which is to succeed it, I cannot forbear urging the propriety & necessity of the measure, in very strong terms.
2d. The wheat is to be got into the barns—or into stacks, as soon as it can be done with any sort of convenience, that it may not (especially the bearded Wheat which is subject to injury by wet weather) sustain loss in shocks—& because the shattered Grain in the fields may be beneficial to the stock; but no Hogs are to be put on stubble fields in which Grass seeds were sown last fall, Winter or spring; other stock, however, may be turned on them, as it is rooting that would be prejudicial.
For Hyland Crow alone.
3d. The whole swamp from the Road by Manley’s bridge up to the Lane leading to the New barn, is to be got in the best & most complete order for sowing Grass seeds in August—or, at farthest by the middle of September. The lowest & wettest part thereof is to be sown with Timothy seed alone. All the other parts of it are to be sown with Timothy & Clover seeds mixed. The swamp on the other side of the aforesaid Lane (now in Corn & oats) is to be kept in the best possible order, that the part not already sown with Grass-seeds, may receive them either this autumn (as soon as the Corn can be taken off with safety)—or in the Spring as circumstances shall dictate.
For Hy McKay alone.
No exertion, or pains are to be spared at Dogue-run to get the swamp from Manley’s bridge up to the meadow above; & the two Inclosures in the Mill swamp, in the highest order for Grass, to be sown in the time & manner above mentioned. But that no more may be attempted than can be executed well, proceed in the following order with them; accordingly as the weather may happen to be; for this must be consulted—as dry weather will answer to work in the low parts best, whilst the higher grounds may be worked at any time. 1st—begin with the swamp from Manley’s bridge upwards, & get all that is not already in grass, well prepared for it, & indeed sown. 2d. that part of the lower Meadow on the Mill run, which lies between the old bed of it, & the race, & within the fences—3d. After this is done, take that part in the Inclosure above (which was in Corn last year) lying between the Ditch & fence of No. 1. up & down to the cross fences. 4th. then go over the Ditch, & prepare slipe after slipe as the Ditch runs, from one cross fence to the other, & continue to do this as long as the season will be good, or the seed can be sown with propriety & safety.
For both Crow & McKay.
I conceive that the only way to get these grounds in good order, & with expedition, is to give them one good ploughing & then to tear them to peices with heavy harrows. Whether it be necessary to cut down & take off the weeds previous to these workings can be decided better by experiments on the spot, than by reasoning on it at a distance. My desire is that the ground shall be made perfectly clean & laid down smooth; without which Meadows will always be foul—much grass left in them, & many Scythes broken in cutting what is taken off.
McKay alone.
4th. The Buck Wheat which has been sown for manure, ought to be ploughed in the moment a sufficiency of seed is ripe to stock the ground a second time; otherwise, so far from it’s answering the purpose of manure, it will become an exhauster. For this reason, if the plows belonging to the Farm are unable to turn it in time, those of Muddy hole, Dogue run & Union Farm must combine to do it. the work to be repaid by the Farm which receives the benefit, as soon as this work is accomplished thereat.
For Crow & McKay both.
5th. Where Clover & Timothy seeds are mixed & sown together, allow five pints of the first & three of the latter, to the acre; and where Timothy only is sown allow four quarts to the acre. Let the Seed be measured in the proportions here allotted & put into an half bushel, & the half bushel filled with sand or dry earth, & extremely well mixed together in your own presence, or by yourself, which will answer two good purposes vizt 1st—to prevent theft, for seeds thus mixed would not sell—and 2dly. the seedsman being accustomed to sow a bushel of wheat to the acre would be at no loss to cast a bushel of this or anything else, regularly on that quantity of Ground.
For all of them.
6th. It is expected you will begin to sow wheat early in August, & in ground perfectly clean & well ploughed. I would have, & do accordingly direct that not less than five pecks of seeds be sown on each acre. The plan of the Farm over which you look is given to Mr Lewis, from which the contents of each field may be known. And it is my express direction that every watch, & the best attention may be given, to see that this quantity actually is put in; for I have strong suspicions (but this ought not to be hinted to them) that the seedsmen help themselves to a pretty large toll.
7th. As soon as you have done sowing, & even before if it can be done conveniently, you are to set heartily about threshing, or treading out the Wheat; and as fast as it is got out, to have it delivered at the Mill, or elsewhere according to directions. The longer this business is delayed the more waste & embezzlement will there be of the Crop. The wheat is to be well cleaned; the chaff & light wheat are to be properly taken care of for the Horses or other Stock; & the straw stacked & secured as it ought to be against weather & other injuries; and until the whole be delivered, it will require your constant & close attention.
8th. The Oats at the farm you overlook are, I presume, all cut; in that case, let all the Scythes & Cradles, & Rakes which you have received be delivered over to the Mansion House; or, if you chuse to keep them against next Harvest, you must be responsible for them yourself.
McKay alone.
9th. The presumption also is, that the Flax is, ’ere this, pulled; let it be well secured, & at a proper season stripped of it’s seed & spread to rot. During this operation let it be often & well examined, that it be not over done, or receive injury in any other respect by lying out too long
For all.
10th. Get the cleanest & best wheat for seed, & that which is freest from Onions. I would have about one third of my whole Crop sown with the common wheat; One third with the white; & the other third with the yellow bearded wheat. The Overseers (with Davy, as he knows the state of his own farm & the quality of  the wheat which grows upon it) may meet & decide among themselves whether it would be best to have some of each of these sorts on every Farm; or, in order more effectually to prevent mixture, to have one sort only on a farm. In the latter case, the cutting of that which ripens first and so on, must be accomplished by the force of all the farms, instead of each doing its own work. If the seed on one farm was to be sown on another—especially if seed which grew on a light soil was to be sown on a stiff one; and that which grew on a stiff one sown on light ground, advantages would unquestionably result from it.
Crow alone.
11th—The Potatoes at the Mansion House must be worked by the ploughs from Union farm, & when this is required it would be best, I conceive, to accomplish the work in a day.
For all.
12th—It is expected that the fences will be made secure, & no damage permitted within them by creatures of any kind, or belonging to anybody—mine any more than others.
13th. The greatest attention is to be paid to the stocks of all kinds on the farms; and the most that can, be made of their manure & litter. They are to be counted regularly, that no false reports may be made; & missing ones, if any, hunted for until found, or the manner of their going can be accounted for satisfactorily.
14th. A Weekley Report, as usual, is to be handed to Mr Lewis. In this report, that I may know better how the work goes on, mention when you begin to plough, hoe, or otherwise work in a field, & when that field is finished. The increase, decrease, & changes are to be noted as heretofore—and let me ask.
15th. Why are the Corn harrows thrown aside, or so little used, that I rarely of late ever see or hear of their being at work? I have been run to very considerable expence in providing these, & other implements for my farms; & to my great mortification & injury find, generally speaking, that wherever they were last used, there they remain, if not stolen, ’till required again; by which means they, as well as the Carts, receive so much injury from the wet weather & the heat of the sun, as to be unfit for use. To repair or supply the place of wch with new ones, my Carpenters (who ought to be otherwise employed) are continually occupied in these jobs. Harrows, after the ground is well broken, would certainly  weed, & keep the Corn clean with more ease than ploughs. I hope therefore they will be used. And it is my express orders that the greatest care be taken of the Tools of every kind, Carts & plantation implements in future for I can no longer submit to the losses I am continually sustainting by neglect.
16th—There is nothing I more ardently desire; nor indeed is there anything more essential to my permanent interest, than raising of live fences on proper Ditches or banks: Yet nothing has ever been, in a general way, more shamefully neglected or mismanaged; for instead of preparing the ground properly for the reception of the Seed, & weeding & keeping the plants clean after they come up—the Seeds are hardly scratched into the ground, & are suffered to be smothered by the weeds & grass if they do come up; by which means the expence I have been at in purchasing & sending the seeds (generally from Philada) together with the labour, such as it is, that has been incurred, is not only lost, but (& which is of infinite more importance to me) season after season passes away, & I as far from the accomplishment of my object as ever. I mention the matter thus fully to shew how anxious I am that all the seeds which have been sown or planted on the Banks of the Ditches, should be properly attended to; and the deficient spots, if any made good, if you have, or can obtain the means for doing it.
 17th. There is one thing I must caution you against (without knowing whether there be cause to charge you with it or not)—and that is, not to retain any of my Negroes who are able & fit to work in the Crop, in or about your own house, for your own purposes. This I do not allow any Overseer to do. A small boy or girl for the purpose of fetching wood or water, tending a child or such like thi⟨n⟩gs, I do not object to; but so soon as they are able to work out, I expect to reap the benefit of their labour myself.
 18th. Tho’ last mentioned, it is not of the least importance; because the peace & good government of the negroes depend upon it—& not less so my interest & your own reputation. I do therefore in explicit terms enjoin it upon you to remain constantly at home (unless called off by unavoidable business or to attend Divine Worship) & to be constantly with your people when there. There is no other sure way of getting work well done, & quietly by negroes; for when an Overlooker’s back is turned, the most of them will slight their work, or be idle altogether. In which  case correction cannot retrieve either; but often produces evils which are worse than the disease. Nor is there any other mode but this to prevent thieving & other disorders, the consequence of opportunities. You will recollect that your time is paid for by me, & if I am deprived of it, it is worse even than robbing my purse, because it is also a breach of trust; which every honest man ought to hold most sacred. You have found me, & you will continue to find me faithful to my part of the agreement which was made with you, whilst you are attentive to your part; but it is to be remembered that a breach on one side releases the obligation on the other; if therefore it shall be proved to me that you are absenting yourself from either the Farm or the people witho⟨ut⟩ just cause, I shall hold myself no more bound to pay the wages, than you do to attend strictly to the charge which is entrusted to you, by one who has every disposition to be, Your friend & servant

Go: Washington

